 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   DANIEL LEE THORNBERRY,                          Case No. 1:19-cv-00825-AWI-EPG (PC)

12                      Plaintiff,                   ORDER GRANTING DEFENDANT’S
                                                     MOTION TO MODIFY THE COURT’S
13          v.                                       SCHEDULING ORDER

14   HAROLD TATE,                                    (ECF No. 40)

15                      Defendant.
16

17

18          On July 9, 2021, Defendant filed a motion to modify the scheduling order. (ECF No. 40).

19   “Defendant seeks an extension of the non-expert discovery deadline because defense counsel has

20   had a difficult time consulting with a medical consultant on Plaintiff’s claims to determine

21   whether Plaintiff’s deposition should be noticed. Defendant seeks and extension of the

22   dispositive-motion deadline to October 8, 2021, because similarly, defense counsel requires more

23   time to consult with his medical consultant and secure the needed declarations and complete the

24   motion for summary judgment that Defendant intends to file.” (Id. at 1–2).

25          As granting the motion will not change any other dates or deadlines in the schedule, and

26   as Defendant has shown good cause for an extension, the Court will grant the motion.

27   ///

28   ///


                                                      1
 1        Accordingly, IT IS ORDERED that:

 2     1. Defendant’s motion to modify the scheduling order (ECF No. 40) is GRANTED;

 3     2. The non-expert discovery deadline is extended to August 9, 2021;

 4     3. The dispositive motion deadline is extended to October 8, 2021; and

 5     4. All other deadlines in the Scheduling Order shall remain as previously set.

 6
     IT IS SO ORDERED.
 7

 8     Dated:    July 12, 2021                              /s/
                                                    UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                   2
